OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06106 Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Mid Cap Value Fund Schedule of Investments 7/31/12 Shares Value COMMON STOCKS - 97.1% Energy - 9.6% Oil & Gas Drilling - 1.5% Ensco Plc $ Oil & Gas Equipment & Services - 1.4% National Oilwell Varco, Inc. $ Oil & Gas Exploration & Production - 5.4% Apache Corp. $ Cabot Oil & Gas Corp. Marathon Oil Corp. Noble Energy, Inc. Pioneer Natural Resources Co. Southwestern Energy Co. * $ Oil & Gas Refining & Marketing - 0.7% Valero Energy Corp. $ Coal & Consumable Fuels - 0.6% Arch Coal, Inc. $ Total Energy $ Materials - 2.8% Fertilizers & Agricultural Chemicals - 1.7% The Mosaic Co. $ Specialty Chemicals - 0.5% Ecolab, Inc. $ Steel - 0.6% United States Steel Corp. $ Total Materials $ Capital Goods - 7.6% Aerospace & Defense - 2.3% Spirit Aerosystems Holdings, Inc. * $ Construction & Engineering - 2.6% Fluor Corp. $ KBR, Inc. $ Industrial Machinery - 2.7% IDEX Corp. $ SPX Corp. $ Total Capital Goods $ Commercial Services & Supplies - 1.0% Human Resource & Employment Services - 1.0% Towers Watson & Co. $ Total Commercial Services & Supplies $ Transportation - 1.5% Airlines - 1.5% Southwest Airlines Co. $ Total Transportation $ Consumer Durables & Apparel - 3.2% Housewares & Specialties - 1.1% Jarden Corp. $ Apparel, Accessories & Luxury Goods - 2.1% Hanesbrands, Inc. * $ Total Consumer Durables & Apparel $ Consumer Services - 2.4% Hotels, Resorts & Cruise Lines - 1.8% Wyndham Worldwide Corp. $ Specialized Consumer Services - 0.6% Sotheby's $ Total Consumer Services $ Retailing - 3.7% Apparel Retail - 0.7% Express, Inc. * $ Computer & Electronics Retail - 1.6% Rent-A-Center, Inc. * $ Specialty Stores - 1.4% Sally Beauty Holdings, Inc. * $ Total Retailing $ Food & Staples Retailing - 1.1% Drug Retail - 1.1% CVS Caremark Corp. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 1.7% Packaged Foods & Meats - 1.7% Campbell Soup Co. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 5.3% Health Care Equipment - 1.7% CareFusion Corp. * $ Health Care Services - 1.0% DaVita, Inc. * $ Health Care Facilities - 0.3% Health Management Associates, Inc. * $ Managed Health Care - 2.3% Cigna Corp. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 4.7% Pharmaceuticals - 3.6% Jazz Pharmaceuticals Plc * $ Teva Pharmaceutical Industries, Ltd. (A.D.R.) Watson Pharmaceuticals, Inc. * $ Life Sciences Tools & Services - 1.1% Agilent Technologies, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 6.8% Regional Banks - 6.8% CIT Group, Inc. * $ First Horizon National Corp. First Republic Bank PNC Financial Services Group, Inc. Zions Bancorporation $ Total Banks $ Diversified Financials - 7.1% Specialized Finance - 1.4% Moody's Corp. $ Consumer Finance - 3.6% Capital One Financial Corp. $ Discover Financial Services $ Asset Management & Custody Banks - 2.1% Ameriprise Financial, Inc. $ Invesco, Ltd. $ Total Diversified Financials $ Insurance - 8.2% Insurance Brokers - 1.9% Aon Plc $ Life & Health Insurance - 3.3% Aflac, Inc. $ Unum Group $ Property & Casualty Insurance - 3.0% Axis Capital Holdings, Ltd. $ The Allstate Corp. $ Total Insurance $ Real Estate - 10.9% Diversified REIT's - 0.9% Duke Realty Corp. $ Mortgage REIT's - 1.2% Annaly Capital Management, Inc. $ Office REIT's - 2.4% BioMed Realty Trust, Inc. $ Boston Properties, Inc. $ Residential REIT's - 2.0% American Campus Communities, Inc. $ Equity Residential $ Retail REIT's - 1.6% Kimco Realty Corp. $ Specialized REIT's - 2.8% HCP, Inc. $ Host Hotels & Resorts, Inc. Pebblebrook Hotel Trust $ Total Real Estate $ Software & Services - 2.8% Data Processing & Outsourced Services - 1.5% VeriFone Systems, Inc. * $ Application Software - 1.3% Compuware Corp. * $ Total Software & Services $ Technology Hardware & Equipment - 0.9% Computer Storage & Peripherals - 0.9% SanDisk Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.2% Semiconductors - 3.2% Analog Devices, Inc. $ Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.4% Integrated Telecommunication Services - 1.4% CenturyLink, Inc. $ Total Telecommunication Services $ Utilities - 11.2% Electric Utilities - 5.9% American Electric Power Co., Inc. $ Northeast Utilities Pinnacle West Capital Corp. PNM Resources, Inc. PPL Corp. $ Gas Utilities - 0.8% AGL Resources, Inc. $ Multi-Utilities - 4.5% Ameren Corp. $ CMS Energy Corp. Consolidated Edison, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $986,085,360) $ MUTUAL FUNDS - 0.6% Materials - 0.6% Precious Metals & Minerals - 0.6% Market Vectors Gold Miners ETF $ Total Materials $ TOTAL MUTUAL FUNDS (Cost $6,772,930) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 2.4% Repurchase Agreements - 2.4% Deutschebank AG, 0.17%, dated 7/31/12, repurchase price of $6,775,000 plus accrued interest on 8/1/12 collateralized by the following: $207,094 U.S. Treasury Bond, 2.0-3.375%, 11/15/26-4/15/32 $6,703,406 U.S. Treasury Strip, 0.0-2.625%, 8/5/12-2/15/42 $ JPMorgan, Inc., 0.19%, dated 7/31/12, repurchase price of $6,775,000 plus accrued interest on 8/1/12 collateralized by $6,910,584 Federal National Mortgage Association, 3.5-7.0%, 7/1/19-8/1/42 RBC Capital Markets, Inc., 0.14%, dated 7/31/12, repurchase price of $6,775,000 plus accrued interest on 8/1/12 collateralized by $7,314,221 Government National Mortgage Association I, 5.5%, 2/15/40 TD Securities, Inc., 0.11%, dated 7/31/12, repurchase price of $6,775,000 plus accrued interest on 8/1/12 collateralized by 6,786,500 U.S. Treasury Bond, 4.5%, 5/15/38 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $27,100,000) $ TOTAL INVESTMENT IN SECURITIES - 100.1% $ (Cost $1,019,958,289) (a) OTHER ASSETS & LIABILITIES - (0.1)% $ TOTAL NET ASSETS - 100.0% $ (A.D.R.) American Depositary Receipt * Non-income producing security. (a) At July 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $1,024,106,820 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of July 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $- $- Repurchase Agreements - - Mutual Funds - - Total $- ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, about the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Act (17 CFR 270.30a-2). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Mid Cap Value Fund By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr, President Date September 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date September 28, 2012 By (Signature and Title)* /s/ Mark Bradley Mark Bradley, Treasurer Date September 28, 2012 * Print the name and title of each signing officer under his or her signature.
